DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 07/20/2022 has been entered.  Claims 1-3, 5, 7, and 9 has been amended, claim 4 has been canceled, claims 10-11 are withdrawn, and no new claims have been added.  Therefor, claims 1-11 remain pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Further, independent claims 1 and 7 recites “three or four supports”, whereas claims 2-3 and 6 only recite “the support”, so it is unclear as to which of the recited supports Applicant is referring to.
Claims 2-3, 5, and 9 recites the limitation "the support" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 6 recites the limitation "the column region" and “the support region” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "a top" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The lack of antecedent basis for claim 1, referring to the limitation “the bottom surface” line 1; claim 3 referring to the limitation “the side surface of the column” in line 2; claim 4, referring to the limitation of “the uppermost part” in line 1 (claim canceled); and claim 5, the limitation “the cross-section” in line 1 is withdrawn as Applicant has amended and/or canceled the previously mentioned claims to overcome the rejection cited in the Office Action mailed on 04/29/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0151510 A1- Kanome et al. (hereafter Kanome).
Regarding Claim 1: “A culture vessel for three-dimensional (3D) cell culture, comprising: a well formed by a column located on a bottom surface of a column 5vessel;”:  Kanome disclose the present invention relates to a substrate for culturing cells for identifying a biologically active substance (Para. [0001], lines 1-3).  Further, Figs. 1 and 2 in conjunction, illustrate a three-dimensional cell culture.  Additionally, Kanome disclose there is a wide application in the fields of bioscience, biochemical science and regeneration therapy, where the latter require three-dimensional applications.  Also, Kanome disclose the base 11 of a 24 well microplate (Para. [0076], lines 5-6, Figs. 2 and 3 illustrates wells and a column or side wall of the well (wall 14, Para. [0046], line 37, Fig. 1), where the well is formed on a bottom surface of the wall or column 14, illustrated in Fig. 1).
“and three or four supports spaced from each other in the well and projecting from the column in the well, wherein an uppermost part of each support is located at 20 to 60% of a height of the column so that it is possible to support a three-dimensional structure inoculated with cell.”:  Kanome disclose one or more stages 15 (projecting supports, Para. [0048], lines 1-2) from the column or side wall (wall 14, Para. [0048], line 9).  Additionally, Kanome disclose plural stages 15 (projecting supports) at different distances from the base 11 and one or more stages 15 may be provided in the cell culture substrate 1 at varying heights from the base 11 (Para. [0048], lines 1-4).

Regarding Claim 2: “wherein the support is spaced apart from the bottom surface of the culture vessel.”:  Kanome disclose the stages 15 are at different distances from the base 11 to effectively study the influence of timing of supply of the biologically active substance (Para. [0048], lines 1-5).

Regarding Claim 3: “wherein the support is formed in contact with the bottom surface of the culture vessel, and formed along a side surface of the column.”:  Kanome disclose the support (stage 15) is formed in contact with the bottom surface of the culture vessel (base 11) and Figs. 2-3 illustrate the support (stage 15) is formed along the side surface of the column (wall 14).

Regarding Claim 5: “wherein, based on a cross-section of the well, a distance from the column to the end of the support is 15 to 30% with respect to a diameter of the well.”:  Kanome disclose one or more stages 15 (support projection) may be provided in the cell culture substrate at varying heights from the base and Kanome disclose the stages 15 are at different distances from the base 11 to effectively study the influence of timing of supply of the biologically active substance (Para. [0048], lines 1-5).

Regarding Claim 7: “ 5A culture vessel for three-dimensional (3D) cell culture, comprising: a well formed by a column located on the bottom surface of a column vessel;”:  Kanome disclose the present invention relates to a substrate for culturing cells for identifying a biologically active substance (Para. [0001], lines 1-3).  Further, Figs. 1 and 2 in conjunction, illustrate a three-dimensional cell culture.  Additionally, Kanome disclose there is a wide application in the fields of bioscience, biochemical science and regeneration therapy, where the latter require three-dimensional applications.  Also, Kanome disclose the base 11 of a 24 well microplate (Para. [0076], lines 5-6, Figs. 2 and 3 illustrates wells and a column or side wall of the well (wall 14, Para. [0046], line 37, Fig. 1), where the well is formed on a bottom surface of the wall or column 14, illustrated in Fig. 1).
“and three or four supports spaced from each other in the well and projecting from the column in the well,”: Kanome disclose one or more stages 15 (projecting supports, Para. [0048], lines 1-2) from the column or side wall (wall 14, Para. [0048], line 9).  Additionally, Kanome disclose plural stages 15 (projecting supports) at different distances from the base 11 and one or more stages 15 may be provided in the cell culture substrate 1 at varying heights from the base 11 (Para. [0048], lines 1-4).
“wherein at least a part of a top surface of the support is formed in a concave shape,”: Kanome disclose the stage 15 (support projecting from the column or wall in the well) may be in a concave portion (Para. [0051], lines 1-2).
“wherein an uppermost part of each support is located at 20 to 60% of a height of a column so that it is possible to support a three-dimensional structure inoculated with cell.”:  Kanome disclose plural stages 15 (projecting supports) at different distances from the base 11 and one or more stages 15 may be provided in the cell culture substrate 1 at varying heights from the base 11 (Para. [0048], lines 1-4).

Regarding Claim 8: “wherein the top surface of the support is divided into an edge region and a center region, in which the center region is concave, the edge region is flat or projecting convexly in a projecting direction, and the edge 15region account for 10 to 30% of the top surface of the support and the center region accounts for 70 to 90% thereof.”:  Kanome disclose stage 15 (support projecting) from the column or side wall (wall 14, illustrated in Figs. 1 and 2).  Further, Kanome disclose the stage 15 (support projecting from the column or wall in the well) may be in a concave portion (Para. [0051], lines 1-2).  Additionally, Kanome disclose one or more stages 15 (support projection) may be provided in the cell culture substrate at varying heights from the base and Kanome disclose the stages 15 are at different distances from the base 11 to effectively study the influence of timing of supply of the biologically active substance (Para. [0048], lines 1-5).

Regarding Claim 9: “wherein the top of the support is formed in a curved shape.”:  Kanome disclose the stage 15 (support projecting from the column or wall in the well) may be in a concave portion (Para. [0051], lines 1-2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0151510 A1- Kanome et al. (hereafter Kanome) and in view of US 2010/0151510 A1- Kanome et al. (hereafter Kanome).
Regarding claim 6, Kanome teaches the invention discussed above in claim 3.  Further, Kanome teaches a column region (wall 14) in contact with support (stage 15).  However, Kanome does not explicitly teach at least a part of the support region in contact with the column region is removed.
For claim 6, Kanome teaches the present invention relates to a substrate for culturing cells for identifying a biologically active substance (Para. [0001], lines 1-3); and Kanome teaches a column region (wall 14) in contact with support (stage 15) and Kanome teaches a various changes and modifications can be made within the spirit and scope of the present invention (Para. [0095], lines 2-3), which reads on the instant claim limitation of at least a part of the support region in contact with the column region is removed.  Further, as indicated by the latter teaching of Kanome regarding the various changes and modifications to the invention, the column region (wall 14) is able to be removed as well.  Also, Kanome discloses the claimed invention except for at least a part of the support region in contact with the column region is remove.  It would have been obvious to one having ordinary skill in the art to make the support region in contact with the column region removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP §2144.04 (V-C).

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.  Regarding the bottom of pg. 5 and the top of pg. 6 of Applicant’s arguments, referring to the 112 claim rejections-lack of antecedent basis of claims 1, and 3-5 cited in the Office Action mailed on 04/29/2022.  As discussed above in the Action, the lack of antecedent basis of the previously mentioned claims has been withdrawn pertaining to the specific limitations cited in the previous Action and cited above.
Regarding the bottom of pg. 7 and the top of pg. 8, referring to Applicant’s assertion that the support of the cited reference is not the three-dimensional structure, but a cell being cultured.  Pertaining to Applicant’s latter argument, the reference of Kanome teaches one or more stages 15 (or support projections) from the wall or walls 14, where the one or more stages can indicate three or four supports.  Further, Kanome disclose the multiple stages 15 are at different distances and heights (Para. [0048], lines 3-4 and lines 9-10).  Also, Figs. 1-2 of Kanome illustrate the stages 15 or support projections projecting from the wall 14 of the culture vessel. 
 Kanome also teach the stages 15 of the substrate can be made of any material of any shape, as long as the biologically active substance can be held in a stable manner (Para. [0050], lines 1-4) and Kanome further disclose, more specifically, a glass plate, a plastic plate, a plastic sheet, a polymer film or paper can be employed advantageously (Para. [0050], lines 4-6), which further indicate that the stages 15 disclose in Kanome are not referring to a cell being cultured as asserted by Applicant.  
Additionally, Kanome discloses the following: in order to hold a biologically active substance on the base 11 and/or wall 14 and/or stage 15 or to improve stability of the biologically active substance on the base 11 and/or wall 14 and/or stage 15, the base 11 and/or wall 14 and/or stage 15 or a part thereof may be subjected to a treatment (Para. [0050], lines 7-11), and (Para. [0053], lines 1-2), where the latter makes it clear that the base 11, wall 14, and stage 15 are not referenced a cell to be cultured or a biologically active substance, but rather a part of the cell culture device.  The cell to be cultured or the biologically active substance is referenced in Kanome as 12 (the liquid containing a biologically active substance, Para. [0053], line 21, Figs. 1-2).
Regarding the second, third and fourth paragraphs on pg. 8 (where the fourth paragraph is a repeat of the third) of Applicant’s arguments, where Applicant discusses the support 130 of the claimed subject matter is a configuration that enables the three-dimensional structure to be placed in the of the inside of the culture vessel by supporting the three-dimensional structure and cites paragraph [0047] from the instant specification.  Referring to the latter, the support (stage 15) of Kanome projects from the wall 14 of the culture vessel as discussed above in this section and is also illustrated in Figs. 1-2, and therefore continues to read on the claim limitations of the instant application.  Also, as discussed above, Kanome teaches one or more supports (stages 15) of the culture vessel.
Regarding the top and middle of pg. 9 of Applicant’s arguments, where Applicant asserts three or four supports 130 are arranged to be spaced apart from each other inside the well and Applicant explains as a result, the above-mentioned problem (discussed on pg. 8 of Applicant’s arguments) can be prevented in advance.  Also, Applicant asserts the cited reference does not disclose at all about the optimal number of support 130 for supporting the three-dimensional structure and the cited invention does not disclose the configuration to solve the air circulation and supply problems and the co-culture problem.  The Kanome reference does teaches one or more stages 15 (support projections) of the culture vessel, as discussed above in this section, and which continues to address the limitation of three or four supports presented in the claims of the instant application.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cited invention does not disclose the configuration to solve the air circulation and supply problems and the co-culture problem) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799